We refer to the opinion of this court when the case was on appeal before for a full statement of the nature of the case and of the facts upon which the rights of the parties depend. Anderson v. McGee, 130 S.W. 1041. This court reversed the case, with instructions to the trial court to render a particular judgment, which at the last trial was done, and, in order to sustain the present appeal, would require this court to overrule and reverse its former decision. A reconsideration of the questions of law decided upon the former appeal has led to the conclusion that our former decision was correct, and for that reason all *Page 1199 
the assignments of error presented in appellant's brief are overruled.
We also overrule appellees' motion to dismiss the appeal, and to disregard appellant's bills of exception, as well as their request to amend the transcript, so as to make it show the action of this court on the former appeal. Upon the last point we hold that this court should take judicial knowledge of its former decision in the same case.
No reversible error having been shown, the judgment is affirmed.
Affirmed.